Citation Nr: 1512677	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1969 to January 1971, with service in Vietnam.  The Veteran died in April 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Milwaukee Veterans Affairs (VA) Pension Management Center.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2014).

The Veteran's death certificate identifies the causes of his death as cirrhosis of the liver and hemochromatosis.  However, an April 2011 terminal hospital discharge summary provides expanded diagnoses of 5q minus syndrome, refractory transfusion dependent anemia, severe thrombocytopenia, Clostridium difficile colitis, spontaneous bacterial peritonitis, diabetes mellitus with related peripheral neuropathy, acquired hypothyroidism, hypogonadism, and vitamin D deficiency.  

Because the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange during service.  As his terminal hospitalization discharge summary shows a diagnosis of diabetes mellitus with complications, he may have been entitled to presumptive service connection for such disease under 38 U.S.C.A. § 1116.   Thus, a critical question raised is whether the diabetes mellitus noted in the terminal hospitalization summary caused, or contributed to cause, his death.
The case is REMANDED for the following:

1. Arrange for the Veteran's record to be forwarded for review by an appropriate physician to secure a medical advisory opinion in the matter of whether or not the cause of the Veteran's death should be service-connected. Upon review of the entire record the examiner should provide an opinion that responds to the following:

Is there any basis in the record for relating the listed primary causes of the Veteran's death (cirrhosis and hemochromatosis) to the Veteran's service/environmental exposures therein?  Did the diabetes mellitus, noted on his April 2011 terminal hospitalization discharge summary and its complications, cause, or contribute to cause, his death?  

All opinions should include rationale.

2.  Then review the record and re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

